COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Chi Van Nguyen d/b/a First Sign Production v. Annie Bui
                            d/b/a Hylai Tailor

Appellate case number:      01-14-00239-CV

Trial court case number:    1024207

Trial court:                County Civil Court at Law No. 2 of Harris County

       The trial court below signed a final judgment on February 3, 2014. The notice of
appeal was therefore due by March 5, 2014 or, if appellant timely filed a motion to
extend time to file his notice of appeal, by March 20, 2014. See TEX. R. APP. P. 26.1,
26.3. To extend the deadline, however, appellant was required to timely file a motion for
extension by March 20, 2014. See TEX. R. APP. P. 26.3. Nevertheless, a motion for
extension of time is necessarily implied when an appellant, acting in good faith, files a
notice of appeal beyond the time allowed by Rule 26.1, but within the 15-day extension
period provided by Rule 26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959
S.W.2d 615, 617–18 (Tex. 1997). The appellant must, however, offer a reasonable
explanation for failing to timely file the notice of appeal. See TEX. R. APP. P. 10.5(b),
26.3; Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998).
       Appellant, Chi Van Nguyen d/b/a First Sign Production, filed his notice of appeal
on March 19, 2014. Appellant further filed a “Motion to Extend Time Deadline to File
Notice of Appeal” on March 21, 2014. Although appellant’s motion for extension of
time was not timely filed within the 15-day extension period, the motion does provide a
reasonable explanation for appellant’s failure to timely file the notice of appeal. See TEX.
R. APP. 26.3; Jones, 976 S.W.2d at 677. Therefore, we imply a motion for extension,
grant the implied motion, and dismiss appellant’s motion as moot.
       It is so ORDERED.
Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court
Date: April 17, 2014